
	
		I
		112th CONGRESS
		2d Session
		H. R. 5895
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Ms. Bass of
			 California (for herself, Mr.
			 Hinojosa, Mr. McDermott,
			 Mr. Towns,
			 Ms. DeLauro,
			 Mr. Thompson of Mississippi,
			 Mr. Cicilline,
			 Mr. Conyers,
			 Mr. Clarke of Michigan,
			 Mr. Jackson of Illinois,
			 Ms. Bordallo,
			 Mr. Lewis of Georgia,
			 Mr. Kucinich,
			 Mr. Johnson of Georgia,
			 Mr. Hinchey,
			 Mr. Carson of Indiana,
			 Mr. Davis of Illinois,
			 Mr. Sablan,
			 Mr. Rangel,
			 Mr. Honda,
			 Ms. Richardson,
			 Ms. Sewell,
			 Mr. Olver,
			 Ms. Norton,
			 Ms. Hahn, Mr. Nadler, Ms. Lee
			 of California, Mr. Reyes,
			 and Mr. Tonko) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To provide interest-free deferment on unsubsidized
		  student loans during periods of unemployment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Graduate Success
			 Act.
		2.Interest-free
			 deferment of unsubsidized loans during periods of unemployment
			(a)FFEL
			 Unsubsidized loan deferment
				(1)Section 428H(e)(2) of the Higher Education
			 Act of 1965 (20 U.S.C. 1078–8(e)(2)) is amended—
					(A)in subparagraph
			 (A), by inserting Except as provided in subparagraph (C), before
			 Interest on; and
					(B)by adding at the
			 end the following:
						
							(C)Interest on loans made under this section
				for which payments are deferred under clause (ii) of section 428(b)(1)(M), for
				a period of deferment granted to a borrower on or after the date of enactment
				of the Graduate Success Act,
				shall accrue and be paid by the Secretary during any period during which loans
				are so deferred, not in excess of 3
				years.
							.
					(2)Conforming
			 amendmentSection
			 428(b)(1)(Y)(iii) of the Higher Education Act of 1965 (20 U.S.C.
			 1078(b)(1)(Y)(iii)) is amended by inserting (other than a deferment
			 under clause (ii) of such subparagraph on or after the date of enactment of the
			 Graduate Success Act)
			 after of this paragraph.
				(b)Direct
			 Unsubsidized loan defermentSection 455(f)(1) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087e(f)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 or at the end of clause (i); and
					(B)by adding at the
			 end the following:
						
							(iii)a Federal Direct Unsubsidized Stafford
				Loan, with respect to a period of deferment described in subparagraph (B) of
				paragraph (2) granted to a borrower on or after the date of enactment of the
				Graduate Success Act;
				or
							; and
					(2)in subparagraph
			 (B), by inserting not described in subparagraph (A)(iii) after
			 Unsubsidized Stafford Loan.
				(c)Treatment of
			 consolidation loansSection
			 428C(b)(4)(C)(ii) of the Higher Education Act of 1965 (20 U.S.C.
			 1078–3(b)(4)(C)(ii)) is amended—
				(1)by striking
			 or at the end of subclause (II);
				(2)by redesignating
			 subclause (III) as subclause (IV);
				(3)by inserting after
			 subclause (II) the following:
					
						(III)by the Secretary, in the case of a
				consolidation loan for which the application is received on or after the date
				of enactment of the Graduate Success
				Act, except that the Secretary shall pay such interest only for a
				period not in excess of 3 years for which the borrower would be eligible for a
				deferral under clause (ii) of section 428(b)(1)(M);
				or
						; and
				(4)in subclause (IV)
			 (as so redesignated by this subsection), by striking (I) or (II)
			 and inserting (I), (II), or (III).
				(d)Income-Based
			 repaymentSection 493C(b)(3)
			 of the Higher Education Act of 1965 (20 U.S.C. 10983(b)(3)) is amended—
				(1)in subparagraph
			 (A), by striking and after the semicolon;
				(2)by redesignating
			 subparagraph (B) as subparagraph (C);
				(3)by inserting after
			 subparagraph (A) the following:
					
						(B)shall, on subsidized and unsubsidized
				loans, be paid by the Secretary for a period of not more than 3 years during
				which the borrower is eligible for a deferment due to unemployment described in
				section 455(f)(2)(B) (regardless of whether the student is in such a
				deferment), except that—
							(i)this subparagraph
				shall only apply to periods during which the borrower is eligible for a such
				deferment on or after the date of enactment of the
				Graduate Success Act;
				and
							(ii)in the case of a subsidized loan, such
				period shall not include any period described in subparagraph (A) or any period
				during which the borrower is in deferment due to an economic hardship described
				in section 435(o); and
							;
				and
				(4)in subparagraph
			 (C) (as so redesignated by
			 paragraph (2))—
					(A)in clause (i), by
			 striking subparagraph (A) and inserting subparagraphs (A)
			 and (B); and
					(B)in clause (ii), by
			 inserting , subject to subparagraph (B), after
			 unsubsidized loan.
					
